*359Defendant was arrested near LaGuardia Place and Bleecker Street in Greenwich Village for breaking into an automobile. Defendant was found in possession of five credit cards registered to an individual whose car had been broken into on LaGuardia Place the previous night and whose wallet, containing a driver’s license and five credit cards, along with other items, was stolen from the glove compartment.
Defendant, testifying in his own behalf, admitted breaking into the car, but asserted that he had found the credit cards on top of a garbage can in the vicinity.
The People’s evidence rebutting defendant’s testimony on cross-examination that he did not ask for money in exchange for the credit cards was of collateral importance (cf., People v Harris, 57 NY2d 335, 345, cert denied 460 US 1047), but did not depart substantially from defendant’s own testimony, and we discern no significant prejudice as a result of its admission (compare, People v McCann, 90 AD2d 554). While it was improper for the trial prosecutor to call defendant a liar and to suggest that he tailored his testimony (People v Martin, 172 AD2d 268; People v World, 157 AD2d 567) in view of the overwhelming evidence of guilt, these errors, even viewed cumulatively, do not warrant reversal. Concur — Ellerin, J. P., Kupferman, Ross and Smith, JJ.